PER CURIAM.
The petitioners are alleged to be inhabitants, Wistar, of New Jersey, and Underhill, of Pennsylvania. There are no stipulations in the records that the petitions shall be heard by this court. That would, however, make no difference, since we have held in Massachusetts Eire & Marine Ins. Co. v. Commissioner, 42 F.(2d) 189, handed down June 9, 1930, that section 1225 (d) of title 26, U. S. Code (26 USCA § 1225(d), does not allow the parties to choose the venue of such eases at their pleasure in any Circuit Court of Appeals. On the authority of that decision, the petitions are dismissed for lack of jurisdiction.
Petitions dismissed for lack of jurisdiction.